Citation Nr: 1025393	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-24 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease with spondylosis at L3-4 and L4-5.

2.  Entitlement to an initial rating in excess of 10 percent for 
right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 
1985.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Regional Office (RO) 
in St. Petersburg, Florida.  

In March 2010 the Veteran presented testimony before the 
undersigned Veterans Law Judge in a hearing at the RO.  A 
transcript of the hearings is associated with the claims files.  


REMAND

During his March 2010 hearing before the Board, the Veteran 
testified that the symptomatology associated with his lumbar 
spine disability and associated radiculopathy has increased 
significantly in severity since the time of the last VA 
examination performed in November 2006.  The Veteran is competent 
to provide an opinion that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

VA is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  Accordingly, additional VA 
examination is necessary at this point to determine the current 
severity of the lumbar spine disability with radiculopathy on 
appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development for any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
lumbar spine disability with 
radiculopathy during the period of these 
claims, to include any recent VA 
outpatient records not associated with 
the claims files.

2.  Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
nature and extent of the Veteran's 
service-connected lumbar spine disability 
with radiculopathy.  The claims folder 
must be made available to and reviewed by 
the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should describe any 
neurological impairment associated with 
the service-connected lumbar spine 
disability, to include diagnosis and 
severity in terms corresponding to the VA 
rating schedule.

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disability from 
those of any comorbid nonservice-
connected disorders.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability 
with radiculopathy on the Veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.

3.  To help avoid future remand, the RO 
or the AMC must ensure the required 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
corrective action should be undertaken 
before the claims files are returned to 
the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).
  
4.  After taking any additional 
development deemed appropriate, the RO or 
the AMC should readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a supplemental statement 
of the case and afford them the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

